                      Case 19-10234-KG          Doc 122        Filed 02/15/19         Page 1 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELA\ilARE

                                                                   )
In re:                                                             )   Chapter   11

                                                                   )
THINGS REMEMBERED, fNC., et al.,t                                  )   Case   No. 19-10234 (KG)
                                                                   )
                                    Debtors.                       )   (Jointly Administered)
                                                                   )

 NOTICE OF AGENDA FOR HEARING SCHEDULED FOR F'EBRUARY 20,2019, AT
  1l:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN
 GROSS AT THE UNITED STATES BANKRUPTCY COURT F'OR THE DISTRICT OF'
      DELAWARE, LOCATED AT 824 NORTH MARKET STREET,6TH FLOOR,
              couRTRooM NO.3, WILMINGTON' DELAWARE 198012

MATTER GOING FORWARD:

1            Debtors' Motion for Entry of Orders (I) Appointing a Consumer Privacy Ombudsman,
             (IIXA) Approving Bidding Procedures, (B) Approving Bid Protections, (C) Scheduling
             an Auction and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof,
             (E) Establishing Procedures for the Assumption and Assignment of Contracts and Leases,
             (IID(A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets,
             and (C) Authorizing the Assumption and Assignment of Contracts and Leases, and
             (IV) Granting Related Relief [Docket No. 23, filed on February 6,20191.

                      Responses Received: Informal comments received from the Office of the United
                      States Trustee.

                      Related Documents

                      A.    Debtors' Motion Seeking Entry of an Order Shortening the Notice and
                            Objection Period for the Debtors' Bidding Procedures Hearing [Docket
                            No. 24, filed on February 6,20197.

                      B.     Ordering Directing the United States Trustee to Appoint Consumer
                             Privacy Ombudsman [Docket No. 72, entered on February 7,20191.




     The Debtors in these chapter I I cases, along with the last four digits of each Debtor's federal tax identification
     number, include: Things Remembered, lnc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
     Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park Drive, Highland Heights,
     Ohio 44143.

')
     Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
     CourtCall by telephone (866-582-6878) or by facsimile (866-533-2946).


{ 1229.00r   -W0054136.}
                    Case 19-10234-KG       Doc 122      Filed 02/15/19   Page 2 of 3


                    C.   Order Shortening the Notice and Objection Period for the Debtors'
                         Bidding Procedures Hearing fDocket No. 73, entered on February 7,
                         20tel.

                    D    Notice of Hearing Regarding Debtors' Motion for Entry of Orders (I)
                         Appointing a Consumer Privacy Ombudsman, (IIXA) Approving Bidding
                         Procedures, (B) Approving Bid Protections, (C) Scheduling an Auction
                         and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof,
                         (E) Establishing Procedures for the Assumption and Assignment of
                         Contracts and Leases, (IIIXA) Approving the Asset Purchase Agreement,
                         (B) Authorizing the Sale of Assets, and (C) Authorizing the Assumption
                         and Assignment of Contracts and Leases, and (IV) Granting Related
                         Relief [Docket No. 81, entered on February 7,2019].

                    Status:   This matter is going forward.

Dated: February 15, 2019                  LANDIS
Wilmington, Delaware

                                          Adam G.            o.3407)
                                          Matthew B. McGuire (No. 4366)
                                          Kimberly A. Brown (No. 5138)
                                          Matthew R. Pierce (No. 5946)
                                          919 Market Street, Suite 1800
                                          V/ilmington, Delaware 1 9801
                                          Telephone: (302) 467-4400
                                          Facsimile: (302)467-4450
                                          Email:        landis@lrclaw.com
                                                        mcguire@lrclaw.com
                                                        brown@lrclaw.com
                                                        pierce@lrclaw.com
                                          -and-

                                          KIRKLAND & ELLIS LLP
                                          Christopher T. Greco, P.C. (admitted pro hac vice)
                                          Derek I. Hunter (admittedpro hac vice)
                                          601 Lexington Avenue
                                          New York, New Yorkl0022
                                          Telephone: (212)446-4800
                                          Facsimile:      (212) 446-4900
                                          Email:          christopher.greco@kirkland.com
                                                          derek. hunter@kirkland. com




{ 1229.001-w0054136. }
                                                    2
                      Case 19-10234-KG    Doc 122      Filed 02/15/19   Page 3 of 3


                                         -and-

                                         KIRKLAND & ELLIS LLP
                                         Angela M. Snell
                                         Spencer A. V/inters (admittedpro hac vice)
                                         Catherine Jun
                                         300 North LaSalle
                                         Chicago, Illinois 60654
                                         Telephone: (312)862-2000
                                         Facsimile:     (312) 862-2200
                                         Email:         angela.snell@kirkland.com
                                                        spencer. winters@kirkland. com
                                                        catherine j un@kirkland. com

                                         Proposed Co-Counselfor the Debtors and Debtors in
                                         Possession




    1229.00r-w0054136,}                            J
{
